 WIRE SERVICE GUILD,LOCAL 222Wire Service Guild, Local 222;Hawaii NewspaperGuild,Local 117,AFL-CIO; ILWULocal 142;Litho raphers&PhotoengraversInternationalUnioLocal201,AFL-CIO;InternationalAssociation of Machinists&AerospaceWorkers,District Lodge151, AFL-CIO; Honolulu PrintingPressmen&Assistants'UnionNo. 413, AFL-CIO;andHonoluluTypographicalUnionNo.37,AFL- CIOandHawaii Newspaper Agency, Inc.,AdvertiserPublishingCompany,Ltd.,andHonolulu Star-Bulletin, Inc. Case 37-CC-69June 30, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSUpon a charge filed by Hawaii NewspaperAgency, Inc., AdvertiserPublishingCompany, Ltd.,and Honolulu Star-Bulletin,Inc., herein called theEmployer, the General Counsel for the NationalLaborRelations Board,by theRegional DirectorforRegion 20, issued a complaint and notice ofhearing 'datedFebruary 19, 1969, againstWireService Guild, Local 222, herein called RespondentWire Service Guild, Hawaii Newspaper Guild, Local117,AFL-CIO, hereincalledRespondent HawaiiNewspaper Guild, ILWU Local 142, herein calledRespondentILWU,Lithographers&Photoengravers InternationalUnionLocal201,AFL-CIO, herein called Respondent Lithographers,InternationalAssociationofMachinists&Aerospace Workers, District Lodge 151, AFL-CIO,herein called Respondent IAM, Honolulu PrintingPressmen & Assistants' Union No. 413, AFL-CIO,herein calledRespondent Printing Pressmen, andHonolulu Typographical Union No. 37, AFL-CIO,herein called Respondent ITU, and all jointly hereincalledtheRespondents,allegingthattheRespondents had engaged in, and were engaging in,unfair labor practices within the meaning of Section8(b)(4)(i) and (ii)(B) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, the complaint, and the notice ofhearing before a Trial Examiner were duly served onthe parties to this proceeding.The complaint contained a notification that,pursuant to Sections 102.20 and 102.21 of theBoard'sRulesandRegulations,Series8,asamended, the Respondents were required to file withthe Regional Director for Region 20, within 10 daysfrom the service of said complaint, answers to thecomplaint,and that, unless they did so, all theallegations in the complaint would be deemed to beadmitted to be true and would be so found by theBoard. No answers to the complaint were received.By letter dated April 23, 1969, to Respondents'counsel,theGeneralCounsel,bytheOfficer-In-Chargeof the Board's Subregion 37,177 NLRB No. 26585notified the Respondents' of the requirement, setforth in the complaint and in the Board's Rules andRegulations, thatRespondents file answers, thatsuch answers must be received by the SubregionalOffice no later than the close of business on April28, 1969, and that in the absence of answers, amotion for summary judgment would be filed in thematter. No answers to the complaint were received.Thereafter, under the date of April 30, 1969,Counsel for the General Counsel, herein called theGeneralCounsel,filedwiththeBoard inWashington, D.C., a motion for default judgment.Attached to the motion and incorporated thereinwere copies of the charge, the complaint and noticeof hearing, the affidavit of service and registeredreturn receipt showing delivery of the complaint andnotice of hearing, and the letter dated April 23,1969. In his motion, the General Counsel movedthat, since the Respondents failed and refused to fileanswers to the complaint as required, the Board findthat the Respondents have violated Section 8(b)(4)(i)and (ii)(B) of the Act, and issue a Decision andOrder in conformity with the allegations of thecomplaint.On May 8, 1969, the Board issued an OrderTransferring Proceeding to the Board and Notice toShow Cause, notifying the parties to show cause, inwriting, filed with the Board in Washington, D.C.,on or before May 19, 1969, why the GeneralCounsel's motion for default judgment should not begranted.No responses to the notice to show causewere received by the Board within the time providedtherefor.Pursuant to the provisions of Section 3(b) of theAct,theBoardhasdelegated its powers inconnection with this proceeding to a three-memberpanel.Ruling on Motion for Default JudgmentThe record before us establishes that a complaintandnoticeofhearingwas issued in theabove-entitled proceeding on February 19, 1969,which was received by counsel for the Respondentson February 20, 1969, and that no answer was filedwithin the time provided for under the Board'sRules and Regulations. By letter dated April 23,1969, the General Counsel apprised the Respondentsof the requirement that answers be filed to thecomplaint,and specified additional time withinwhich to file such answers, but no answers werereceived within the time provided therefor.No answers having been filed by the Respondentsto the complaint, no response having been filed tothemotion for default judgment or to the notice toshow cause, and no cause to the contrary beingshown, the General Counsel's motion for defaultjudgment is granted,and, in accordance withSection102.20oftheBoard'sRulesandRegulations, the allegations of the complaint aredeemed to be admitted to be true, and are so found.I 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the record before it,theBoardmakes the following:FINDINGS OF FACT1.THE BUSINESS OF THE FMPLOYERAdvertiserPublishingCompany,Ltd.andHonolulu Star-Bulletin,Inc.,are engaged in thepublishing,printing, sale, and circulation of twodailynewspapers,HonoluluAdvertiserandHonolulu Star-Bulletin,respectively.Hawaii NewspaperAgency,Inc. is a managemententityengagedinproduction,circulation,advertising,andaccountingfunctionsfortheAdvertiserPublishingCompany, Ltd. andHonoluluStar-Bulletin, Inc.The EmployerconsistsofHawaiiNewspaperAgency, Inc., AdvertiserPublishingCompany, Ltd.,and HonoluluStar-Bulletin,Inc.,which are andhave been,atalltimesmaterial herein,Hawaiicorporationswith an office and place ofbusiness inHonolulu,Hawaii.Inthecourseand conductof itsbusinessoperationsduring thepastyear,theEmployerreceived gross revenues in excessof $1 million fromsalesof advertisingand newspapers.Inthecourseand conduct of itsbusinessoperationsduring thepastyear,theEmployerpurchasedgoods and interstate news services valuedin excessof $50,000 directlyfrom points and placeslocated outsidethe State of Hawaii.Inthecourseand conductof its businessoperationsduring thepastyear,theEmployerpurchasedservicesfromAssociatedPress,anewspaper wire service.The Employerisand hasbeen,atalltimesmaterial herein,an employerengaged incommerceandoperationsaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDRespondentWireServiceGuild,RespondentHawaiiNewspaperGuild,Respondent ILWU,RespondentLithographers,RespondentIAM,Respondent Printing Pressmen,andRespondentITU, are labororganizationswithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESAt all times material herein the following namedpersons have occupied the positions set oppositetheir respective names and have been agents of theRespondents acting on their behalf within themeaning of Section 2(13) of the Act:Fred LeeRespondent HawaiiNewspaper GuildAdministrative OfficerRobert McElrathRespondent ILWUThomas JordanNorman IpsonThomas K. SingJohn PedroFusao OgoshiRoy KruseInternationalRepresentativeRespondentITU UnitChairmanRespondent ITUPresidentRespondentLithographers OfficialRespondent PrintingPressmenOfficialRespondent IAMOfficialRespondent HawaiiNewspaper GuildPresidentAt all times material herein, William H. Donhamhas been Branch Chairman of Respondent WireServiceGuild and its agent acting on its behalfwithin the meaning of Section 2(13) of the Act.Commencing on or about the dates set forthbelow,Respondents, acting through their officers,agents,and representatives, engaged inthe followingconduct:On or about January 7, 1969, Respondents, atEmployer's premises, told Employer representativesthatRespondents'member-employeeswould notcross a picket line directed against Associated Press,ifsuchapicket line were established at theEmployer's premises;On or about January 7, 1969, Respondents, atEmployer'spremises,toldEmployer'srepresentativesthatRespondents'member-employees would not process or handleAssociated Press copy;On or about January 8, 1969, Respondents, byLee,atEmployer'spremises,toldanEmployerrepresentative that Respondents' member-employeeswould not processAssociatedPresscopy and that apicket line directed against Associated Press wasgoing to be instituted immediately and would behonored by the member-employees of Respondents;andOn or about January 9, 1969, Respondents, byJordanandIpson,atEmployer'spremises,instructedmember-employeesofRespondentsworking in the Employer's composing room not toprocessAssociated Press copy and to cease workand leave the premises of the Employer.Commencing on or about January 9, 1969, untilon or about January 11, 1969, Respondent WireServiceGuildengagedinpicketingagainstAssociated Press at the Employer's premises.An object of the Respondents' conduct describedabove has been to force or require the Employer tocease doing businesswith Associated Press.An object of Respondent Wire Service Guild'sconduct described above has been to force or requiretheEmployer to cease doing business withAssociated Press.The Respondents' acts as described above, for anobject of forcing or requiring the Employer to ceasedoing businesswith AssociatedPress and occurring WIRE SERVICE GUILD,LOCAL 222in connection with the operations of the Employer,constitl to unfair labor practices affecting commercewithin the meaning of Sections 8(b)(4)(i) and (ii)(B)and 2(6') and (7) of the Act.ResppndentWireServiceGuild'sconductdescribedabove,foranobjectof forcing orrequiring the Employer to cease doing business withAssociated Press and occurring in connection withtheoperationsof the Employer, constitutes anunfair labor practice affecting commerce within themeaning of Sections 8(b)(4)(i) and (ii)(B) and 2(6)and (7) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe acts of the Respondents set forth in sectionIII,above,occurring in connectionwiththeEmployer's operations as described in section I,above,have a close, intimate, and substantialrelation to trade, traffic, and commerce among theseveral 'States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.THE REMEDYHaving found that the Respondents have engagedinunfair labor practices within the meaning ofSection 8(b)(4)(i)and (ii)(B) of the Act,we shallorder that they cease and desist therefrom,and takecertain affirmative action to effectuate the policiesof the Act.CONCLUSIONS OF LAW1.The Employer is engaged in commerce withinthemeaning of Section 2(6) and (7) and Section8(b)(4) of the Act.2.RespondentWire Service Guild, RespondentHawaiiNewspaperGuild,Respondent ILWU,RespondentLithographers,RespondentIAM,Respondent Printing Pressmen, and RespondentITU are labor organizations within the meaning ofSection 2(5) of the Act.3.By telling Employer's representatives, at theEmployer'spremises,thattheRespondents'members who were employees of the Employerwould not cross a picket line directed againstAssociatedPress,ifsuchapicket linewereestablished at the Employer's premises, and wouldnot process or handle Associated Press copy, andthat a picket line directed against Associated Presswas going to be instituted immediately and would behonored by such employees, and by instructing, attheEmployer's premises, such member-employeesworking in the Employer's composing room not toprocessAssociated Press copy and to cease workand leave the premises of the Employer, with anobject of forcing or requiring the Employer to ceasedoingbusinesswithAssociatedPress,the587Respondents engaged in unfair labor practices inviolation of Section 8(b)(4)(i) and (ii)(B) of the Act.4.By the above acts and by engaging in picketingagainstAssociatedPressattheEmployer'spremises, commencing on or about January 9, 1969,and continuing until on or about January 11, 1969,with an object of forcing or requiring the Employertoceasedoing business with Associated Press,RespondentWire Service Guild engaged in unfairlaborpracticeswithin themeaning of Section8(b)(4)(i) and (ii)(B) of the Act.5.The unfair labor practices engaged in by theRespondents, as set forth above, affect commercewithin the meaning of Section 2(6) and (7) of theAct.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that Respondents,Wire Service Guild,Local 222,Hawaii NewspaperGuild,Local117,AFL-CIO, ILWU Local 142,Lithographers&PhotoengraversInternationalUnion,Local201,AFL-CIO,InternationalAssociation ofMachinists&AerospaceWorkers,DistrictLodge 151,AFL-CIO,Honolulu PrintingPressmen&Assistants'Union No.413, AFL-CIO,andHonoluluTypographicalUnionNo.37,AFL-CIO,their officers, agents,and representatives,shall:1.Cease and desist from:(a)Threatening,coercing,orrestrainingtheEmployer,HawaiiNewspaperAgency,Inc.,Advertiser Publishing Company,Ltd., and HonoluluStar-Bulletin,Inc., or any other person engaged incommerce or in an industry affecting commerce,withpicketingandawork stoppage of itsemployees, where an object thereof is to force orrequire said Employer to cease doing business withAssociated Press.(b) Inducing or encouraging, in any manner or byany means including picketing,orders, directions,instructions,requests,or appeals,however given,made,or imparted,or by any like or related acts orconduct, any employee of the Employer to engage ina work stoppage,or a refusal in the course of hisemployment to use,process, trasnsport,or otherwisehandle or work on any goods,articles, or materials,or to perform any services, where an object thereofis to force or require the Employer to cease doingbusiness with Associated Press.(c)Picketing,or threatening to picket,againstAssociated Press at the Employer's premises, wherean object thereof is to force or require the Employerto cease doing business with Associated Press.2.Take the following affirmative action which theNational Labor Relations Board finds will effectuatethe policies of the National Labor Relations Act, asamended: 588DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Post at their respective offices and meetinghalls,copiesoftheattachednoticemarked"Appendix."'Copies of said notice,on formsprovided by the Regional Director for Region 20,shall,afterbeingsignedby the Respondents'representatives,bepostedbyeachofsaidRespondents immediately upon receipt thereof, andbe maintained for 60 consecutive days thereafter inconspicuousplaces,includingallplaceswherenoticestomembers are customarily posted.Reasonable steps shall be taken by the Respondentsto insure that said Notices are not altered,defaced,or covered by any other material.(b)Deliver to the Regional Director for Region20, signed copies of said Notice for posting by theEmployer,if it is willing,at all locations wherenotices to its employees are customarily posted.(c)Notifythe Regional Director for Region 20, inwriting,within 10 days from the date of this Order,what steps have been taken to comply herewith.'In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words"a Decision andOrder"thewords"aDecree of the United States Court of AppealsEnforcing an Order."APPENDIXNOTICE TOALL MEMBERS OF WIRE SERVICE GUILD,LOCAL 222;HAWAII NEWSPAPERGUILD, LOCAL 117,AFL-CIO; LWU LOCAL142;LITHOGRAPHERS&PHOTOENGRAVERS INTERNATIONALUNION, LOCAL 201,AFL-CIO;INTERNATIONALASSOCIATIONOFMACHINISTS&AEROSPACE WORKERS,DISTRICT LODGE151, AFL-CIO; HONOLULUPRINTINGPRESSMEN &ASSISTANTSUNIONNo. 413, AFL-CIO; ANDHONOLULU TYPOGRAPHICAL UNIONNo. 37,AFL-CIO.Pursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify you that:WE WILL NOT threaten,coerce,or restrain theEmployer, Hawaii Newspaper Agency, Inc., AdvertiserPublishing Company, Ltd., and Honolulu Star-Bulletin,Inc., or any other person engaged in commerce or in anindustry affecting commerce, with picketing and a workstoppage of its employees,where an object thereof is toforce or require said Employer to cease doing businesswith Associated Press.WE WILL NOTinduce or encourage,in any manner orby any means including picketing, orders, directions.instructions,requests,or appeals,however given, made,or imparted,or by any like or related acts or conduct,any employeeof the Employerto engagein a workstoppage or a refusal in thecourse of his employmentto use, process,transport, or otherwise handle or workon anygoods, articles,or materials,or to perform anyservices,where anobject thereof is to force or requirethe Employerto cease doing businesswith AssociatedPress.WE WILL NOT picket, or threaten to picket,againstAssociated Press at the Employer's premises, where anobject thereof is to force or require the Employer tocease doing businesswith Associated Press.DatedByWIRESERVICEGUILD,LOCAL222;HAWAIINEWSPAPER GUILD, LOCAL117,AFL-CIO; ILWULOCAL 142;LITHOGRAPHERS &PHOTOENGRAVERSINTERNATIONALUNION,LOCAL 201, AFL-CIO;INTERNATIONALASSOCIATIONOFMACHINISTS&AEROSPACEWORKERS,DISTRICT LODGE151,AFL-CIO ;HONOLULUPRINTINGPRESSMEN&ASSISTANTS'UNIONNo.413,AFL-CIO ; ANDHONOLULUTYPOGRAPHICALUNIONNo. 37, AFL-CIO(Labor Organizations)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Ifmembers or employees have any question concerningthis notice or compliance with its provisions,theymaycommunicate directly with the Board's Regional Office,13050 Federal Building,450 Golden Gate Avenue, Box36047,SanFrancisco,California94102,Telephone415-556-3197.